DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application JP 2019-158717 filed in Japan Patent Office (JPO) on August 30, 2019 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on August 28, 2020, IDS filed on November 25, 2020 and IDS filed on February 8, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informality: 
In claim 2, lines 3-4, “at a major light-emitting surface side of the light-emitting element” should read --at the major light-emitting surface of the light-emitting element--. A support can be found at least in lines 6-7 of the base claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Chin US 20180040786.
Regarding claim 1, Chin teaches a light-emitting module (e.g., 5, Fig. 5B, [90]) comprising: 
an optical member (e.g., 50, Fig. 5B, [65], [66]) including a first major surface (e.g., a first major surface of 50 on which 80 is disposed, Fig. 5B), and a second major surface (e.g., a surface of 50 opposite to the first major surface discussed above, Fig. 5B) opposite to the first major surface; 
a light-emitting device (e.g., a structure including 10’, Fig. 5B, [90]) bonded to the first major surface (e.g., [66]), the light-emitting device including a light-emitting element (e.g., 10’, Fig. 5B, [90]) including a major light-emitting surface (e.g., a major light-emitting surface of 10’ on which 20 is disposed, Fig. 5B), an electrode surface (e.g., an electrode surface of 10’ on which 14 are disposed, Fig. 5B) opposite to the major light-emitting surface, and an electrode (e.g., 14, Fig. 5B, [34]) disposed at the electrode surface, a resin member (e.g., 83, Fig. 5B, [93], [68]) covering a side surface of the light-emitting element, and a conductive layer (e.g., portions of 811 and 812 over which 14  and 10’ are disposed, Fig. 5B, [91]) disposed continuously on the electrode and on the resin member; 
an insulating member (e.g., 80 (81 and 82), Fig. 5B, [91], [92]) covering the first major surface of the optical member, a side surface of the light-emitting device, and a portion of the conductive layer of the light-emitting device; and 

Regarding claim 2, Chin teaches the light-emitting module according to claim 1, further comprising: a transparent member (e.g., 241, 221 and/or 211 of 20, Fig. 5B, [68], [45], [41]) disposed at a major light-emitting surface side of the light-emitting element.  
Regarding claim 3, Chin teaches the light-emitting module according to claim 2, wherein the transparent member includes a fluorescer (e.g., 222 and/or 212 of 20, Fig. 5B, [43], [39]).
Regarding claim 5, Chin teaches the light-emitting module according to claim 1, wherein the wiring member is connected to the conductive layer18the wiring member (e.g., exposed portions of 811 and 812 and connecting portions of 811 and 812 to which the conductive layer discussed above is connected, Fig. 5B) is connected to the conductive layerthe wiring member is connected to the conductive layer18 (e.g., portions of 811 and 812 on which 14 and 10’ are disposed, Fig. 5B) at a region on the resin member (e.g., 83, Fig. 5B).
Regarding claim 6, Chin teaches the light-emitting module according to claim 5, wherein a portion (e.g., connecting portions of 811 and 812 to which the conductive layer discussed above is connected, Fig. 5B) of the wiring member connected to the conductive layer extends through the conductive layer and reaches the resin member (e.g., Fig. 5B).
Regarding claim 7, Chin teaches the light-emitting module according to claim 1, wherein the wiring member is connected to a portion (e.g., portions of 811 and 812 over which 10’ is disposed, Fig. 5B) of the conductive layer provided between the resin member and the insulating member.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Chin US 20180040786 in view of Seko US 2004/0227256.
Regarding claim 4, Chin teaches the light-emitting module according to claim 1, wherein the wiring member is connected to the conductive layer (e.g., Chin, Fig. 5B).
Chin does not explicitly teach the wiring member is connected to the conductive layer in a recess formed in the conductive layer.  
One of ordinary skill in the art would have known that electrodes and electrode contacts of semiconductor devices are connected to wiring patterns of mounting substrates with projected portions of the electrodes penetrating the wiring patterns or vice versa, as suggested by Seko (e.g., Fig. 6) or vice versa.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the module of Chin to include the wiring member is connected to the conductive layer in a recess formed in the conductive layer, for the purpose of improving connection reliability for example (e.g., Seko, [23]).
Claim 1-3, 5 and 7 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. JP 2007019096 (original document and a machine-generated English translation thereof are used in rejection) in view of Chin US 20180040786.
Regarding claim 1, Yajima teaches a light-emitting module (e.g., 1, Fig. 1, [13]), comprising: 
a light-emitting device (e.g., a structure including 2, Fig. 1, [14]), the light-emitting device including a light-emitting element (e.g., 2, Fig. 1, [14]) including a major light-emitting surface (e.g., 5A of 2, Fig. 1, [14]), an electrode surface (e.g., an electrode surface of 2 on which 2A and 2B are disposed, Fig. 1) opposite to the major light-emitting surface, and an electrode (e.g., 2A, 2B, Fig. 1, [14]) disposed at the electrode surface, a resin member (e.g., 11, Fig. 1, [17]) covering a side surface of the light-emitting element, and a conductive layer (e.g., 15, 16, Fig. 1, [19]) disposed continuously on the electrode and on the resin member; 
an insulating member (e.g., 3, Fig. 1, [16]) covering a side surface of the light-emitting device, and a portion of the conductive layer of the light-emitting device; and 
a wiring member (e.g., 17 and 19, 18 and 20, Fig. 1, [20]) disposed on the insulating member and electrically connected to the conductive layer (e.g., Fig. 1, [20]).  
Yajima does not explicitly teach an optical member including a first major surface, a second major surface opposite to the first major surface; a light-emitting device bonded to the first major surface; and an insulating member covering the first major surface of the optical member.
Chin teaches an optical member (e.g., 50, Fig. 5B, [65], [66]) including a first major surface (e.g., a first major surface of 50 on which 80 is disposed, Fig. 5B), a second major surface (e.g., a surface of 50 opposite to the first major surface discussed above, Fig. 5B) opposite to the first major surface; a light-emitting device (e.g., s structure including 10’, Fig. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine that taught by Chin with that taught by Yajima for the purpose of reducing the ambient oxygen and moisture from permeating through for example (e.g., Chin, [66]). 
Regarding claim 2, Yajima in view of Chin teaches the light-emitting module according to claim 1, further comprising: a transparent member (e.g., Yajima, 10, Fig. 1, [15]) disposed at a major light-emitting surface side of the light-emitting element.  
Regarding claim 3, Yajima in view of Chin teaches the light-emitting module according to claim 2, wherein the transparent member includes a fluorescer (e.g., Yajima, [15]).  
Regarding claim 5, Yajima in view of Chin teaches the light-emitting module according to claim 1, wherein the wiring member is connected to the conductive layerthe wiring member is connected to the conductive layer18 at a region on the resin member (e.g., Yajima, Fig. 1).
Regarding claim 7, Yajima in view of Chin teaches the light-emitting module according to claim 1, wherein the wiring member is connected to a portion of the conductive layer provided between the resin member and the insulating member (e.g., Yajima, Fig. 1).
Claim 4 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Yajima in view of Chin as applied to claim 1 above, and further in view of Seko US 2004/0227256.
Regarding claim 4, Yajima in view of Chin teaches the light-emitting module according to claim 1, wherein the wiring member is connected to the conductive layer (e.g., Yajima, Fig. 1)

One of ordinary skill in the art would have known that electrodes and electrode contacts of semiconductor devices are connected to wiring patterns of mounting substrates with projected portions of the electrodes penetrating the wiring patterns or vice versa, as suggested by Seko (e.g., Fig. 6) or vice versa.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the module of Yajima in view of Chin to include the wiring member is connected to the conductive layer in a recess formed in the conductive layer, for the purpose of improving connection reliability for example (e.g., Seko, [23]).
Allowable Subject Matter
Claims 8 and 9 are allowable at this time, pending updated search before the Examiner's next response, because the prior art of record neither anticipates nor render obvious the limitation of the base claim 8 that recites “preparing a structure body including an optical member including a first major surface, and a second major surface opposite to the first major surface, a light-emitting device bonded to the first major surface, the light-emitting device including: a light-emitting element including a major light-emitting surface, an electrode surface opposite to the major light-emitting surface, and an electrode disposed at the electrode surface; a resin member covering a side surface of the light-emitting element; and a conductive layer disposed continuously on the electrode and on the resin member, and an insulating member covering the first major surface of the optical member, a side surface of the light-emitting device, and the conductive layer; forming a hole reaching the conductive layer by irradiating laser light on the insulating member; and forming a wiring member in the hole and at an upper surface of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        September 9, 2021